Exhibit 10.18


COMMUNITY TRUST BANCORP, INC.


2018 EXECUTIVE COMMITTEE
LONG-TERM INCENTIVE COMPENSATION PLAN
ARTICLE I
OBJECTIVES


Section 1.01
The 2018 Executive Committee Long-Term Incentive Compensation Plan is designed
to reward members of the Executive Committee for Community Trust Bancorp, Inc.’s
attainment of profitability on a long-term basis and is adopted to achieve the
following objectives:
(a)
Increase the profitability and growth of Community Trust Bancorp, Inc. in a
manner which is consistent with other goals of Community Trust Bancorp, Inc.,
its stockholders, and its employees;

(b)
Provide executive compensation which is competitive with other financial
institutions;

(c)
Attract and retain personnel of outstanding ability and encourage excellence in
the performance of individual responsibilities; and

(d)
Motivate and reward members of the Executive Committee for their contribution to
the long-term success of Community Trust Bancorp, Inc.

ARTICLE II
DEFINITIONS
Section 2.01
As used herein, the following words and phrases shall have the meanings below
unless the context clearly indicates otherwise:


(a)
“Annual Long-Term Incentive Plan” or “Plan” means the 2018 Executive Committee
Long-Term Incentive Compensation Plan set forth in this document and all
amendments thereto.

(b)
“Board” means the Board of Directors of Community Trust Bancorp, Inc.

(c)
“Change in Control” shall have the meaning specified in the Company’s 2015 Stock
Ownership Incentive Plan.

(d)
“Cumulative Net Income” shall mean Community Trust Bancorp, Inc.’s cumulative
net income for the three (3) years ending December 31, 2020, computed in
accordance with generally accepted accounting principles, and giving effect to
the accrual for payment of all incentive compensation.

(e)
“Company” means Community Trust Bancorp, Inc. and its subsidiaries.



(f)
“Compensation Committee” means the Compensation Committee of the Board.

(g)
“Disability” shall have the meaning specified in the Company’s 2015 Stock
Ownership Incentive Plan.

(h)
“Effective Date” means January 1, 2018, the date on which the Plan becomes
effective.

(i)
“Fiscal Year” means the accounting period adopted by the Company for federal
income tax purposes.

(j)
“Participant” means each member of the Executive Committee as of January 1,
2018.

(k)
“Performance Goal” shall have the meaning set forth in Section 7.01 below.

(l)
“Performance Period” means the three (3) Fiscal Years beginning on January 1,
2018.

(m)
“Performance Unit” shall have the meaning specified in the Company’s 2015 Stock
Ownership Incentive Plan, with each Performance Unit to have a potential value
of $1.00.

(n)
“Retirement” shall have the meaning specified in the Company’s 2015 Stock
Ownership Incentive Plan.

(o)
“Salary” or “Salaries” means the base salary in effect for each Participant as
of the last pay period in December 2018.

ARTICLE III


ADMINISTRATION OF THE PLAN


Section 3.01
The Compensation Committee shall administer the Plan and employ such agents as
may reasonably be required to administer the Plan.


Section 3.02
The Compensation Committee shall adopt such rules and regulations of general
application as are beneficial for the administration of the Plan and shall make
all discretionary decisions involving a Participant in the Plan. The
Compensation Committee shall also have the right to interpret the Plan,
consistently with the applicable provisions of the 2015 Stock Ownership
Incentive Plan, to determine the Effective Date, and to approve Participants in
the Plan.


Section 3.03
A majority of the Compensation Committee shall constitute a quorum. The acts of
a majority of the members present at any meeting at which there is a quorum
shall be valid acts. Acts reduced to and approved in writing by a majority of
the Compensation Committee shall also be valid acts.


Section 3.04
All incentive compensation payable under the Plan shall be paid from the general
assets of the Company. To the extent that any person acquires a right to receive
payments under the Plan, such right shall be no greater than the right of any
unsecured creditor of the Company.


Section 3.05
The Compensation Committee may authorize the Chairman of the Board, President
and Chief Executive Officer of the Company to send a written notice of such Plan
to each Participant, substantially in the form of Attachment A hereto, and to
execute and deliver, on behalf of the Company, a Performance Unit Agreement
granting Performance Units to the Participant consistent with the Plan. No
person shall have rights under the Plan until receiving and executing a
Performance Unit Agreement, also executed by the Company, substantially in the
form of Attachment B hereto.


Section 3.06
All costs and expenses involved in the administration of the Plan shall be paid
by the Company.


Section 3.07
Any determination or action of the Compensation Committee or the Board shall be
final, conclusive and binding on all Participants and their beneficiaries,
heirs, personal representatives, executors, and administrators.


Section 3.08
The Board of Directors, in its sole discretion, may amend, modify or terminate
the Plan at any time. Notwithstanding the foregoing, after the ninetieth (90th)
day of the year, the Performance Goals specified in Section 7.01 of this Plan
may not be amended in a manner which would increase the amount of compensation
payable pursuant to Performance Units over the amount which would have been
payable under the Performance Goals previously established for such year.


ARTICLE IV


PARTICIPANT ELIGIBILITY


Section 4.01
The Participants in the Plan will be the members of the Executive Committee of
the Company as of January 1, 2018.


Section 4.02
Voluntary or involuntary termination of full-time employment of a Participant
prior to the expiration of the Performance Period will result in such
Participant forfeiting any payment for Performance Units for the Performance
Period, except as provided in Sections 4.03 and 4.04 below.


Section 4.03
In the case of termination of employment by reason of death, Disability, or
Retirement of a Participant prior to the expiration of the Performance Period,
any then outstanding Performance Units of such Participant shall be payable in
an amount equal to the maximum amount payable under the Performance Unit (as set
forth in Section 7.01 below) multiplied by a percentage equal to the percentage
that would have been earned under the terms of the Performance Unit Agreement
assuming that the rate at which the Performance Goal set forth in Section 7.01
below has been achieved, as of the date of such termination of employment, would
have continued until the end of the Performance Period.


Section 4.04
If, within the 24-month period beginning on the date of a Change in Control, a
Participant’s employment is terminated other than for Cause or by Participant
for Good Reason (“Change in Control Termination Event”), any then outstanding
Performance Units shall become fully vested and payable as soon as reasonably
practicable, but no later than seventy-four (74) days following the Change in
Control Termination Event, in an amount which is equal to the greater of (a) the
maximum amount payable under the Performance Unit (as set forth in Section 7.01
below) multiplied by a percentage equal to the percentage that would have been
earned under the terms of the Performance Unit Agreement assuming that the rate
at which the Performance Goal has been achieved as of the date of such Change in
Control would have been continued until the end of the Performance Period; or
(b) the maximum amount payable under the Performance Unit (as set forth in
Section 7.01 below) multiplied by the percentage of the Performance Period
completed by the Participant at the time of the Change in Control Termination
Event.


Section 4.05
New employees of the Company and persons promoted during the Performance Period
who were not eligible to participate in the Plan at the beginning of the
Performance Period, but have become members of the Executive Committee, shall
participate in the Plan so long as such eligibility came into existence no later
than six (6) months after the beginning of the Performance Period. If a person
becomes eligible at a date later than six (6) months into the Performance
Period, such person shall not be a Participant under the Plan.


ARTICLE V


PAYMENTS TO PARTICIPANTS


Section 5.01
The maximum payment in cash or shares that can be made pursuant to Performance
Units granted to any one Participant in any calendar year is $1,000,000. Subject
to this limitation and such terms and conditions as the Compensation Committee
may impose, Performance Units shall be payable: (a) within seventy-four (74)
days following the end of the Performance Period during which the Participant
attained at least the minimum acceptable level of achievement under the
Performance Goal; or (b) in the event of a Change in Control Termination Event,
as soon as reasonably practicable following the Change in Control Termination
Event, but no later than seventy-four (74) days following the Change in Control
Termination Event.


Section 5.02
A Participant may elect to defer payment of all or part of his or her
compensation under the Performance Units so long as the Participant requests
such deferred payment under the terms of the Company’s Voluntary Deferred
Compensation Plan; provided, however that such election to defer payment is
subject to, and shall be made in accordance with, U. S. Treas. Reg.
1.409A-2(b)(1).
 
ARTICLE VI


DETERMINATION OF TARGET AWARD FUND FOR PERFORMANCE UNITS


Section 6.01
The target award fund shall be generated by a percentage of the Salary of the
CTBI Chief Executive Officer, the CTB Chief Executive Officer, and the other
members of the Executive Committee, respectively. The target award fund shall be
computed as shown in Table I below; however, the target award may be changed by
the Compensation Committee of the Board of Directors at any time during the
Performance Period at their discretion; provided, however, that the target award
as a percentage of Salary may not be increased after the ninetieth (90th) day of
the 2016 calendar year.


TABLE I


TARGET AWARD FUND


PARTICIPANTS
SALARIES
 
 
TARGET AWARD
EXPRESSED AS A
% OF SALARY
TARGET AWARD
FUND
CTBI CEO
$
X 40%
$
CTB CEO
$
X 30%
$
All Other Members of the Executive
Committee
$
(aggregate salaries)*
X 20%
$

*The aggregate Salaries may be increased to reflect the Salaries of any new
members of the Executive Committee to the extent permitted under Section 4.05
above.
 
Section 6.02
The actual amount of payments under the Performance Units shall be calculated
according to a schedule comparing Cumulative Net Income to the Performance Goals
described in Section 7.01 below. When performance meets established Performance
Goals, the award fund will be adjusted according to the table shown in Section
7.01 below.


Section 6.03
Subject to Sections 4.03 and 4.04 above, there shall be a minimum acceptable
performance beneath which no amounts may be paid under the Performance Units
(sometimes referred to as the “threshold”) and a maximum performance above which
there is no additional amount paid to avoid excessive payout in the event of
windfall profits. Such minimum and maximum may be amended when necessary at any
time in the sole discretion of the Compensation Committee; provided, however,
that the minimum may not be reduced and the maximum may not be increased after
the ninetieth (90th) day of the 2018 calendar year.


ARTICLE VII


CALCULATION OF PERFORMANCE UNIT PAYMENTS


Section 7.01
The amount payable to the Participants under the Performance Units is determined
based on Cumulative Net Income, as shown in Table II below:


TABLE II


2018 PERFORMANCE GOALS




CUMULATIVE NET
INCOME
Award as a % of
Target Award
Award as a % of
CTBI Chief Executive
Officer Salary
Award as a % of CTB CEO
Salary
Award as a %
of Salary of All
Other
Members of
the Executive
Committee
90% of Target Cumulative Net Income (Minimum)
25%
10.0%
7.50%
5.00%
93% of Target Cumulative
Net Income
50%
20.0%
15.0%
10.0%
96% of Target Cumulative
Net Income
75%
30.0%
22.5%
15.0%
Target Cumulative Net Income (Per Schedule 1)
100%
40.0%
30.0%
20.0%
103% of Target Cumulative Net Income
120%
48.0%
36.0%
24.0%
107% of Target Cumulative Net Income
135%
54.0%
40.5%
27.05%
110.0% of Target Cumulative Net Income
(Maximum)
150%
60.0%
45.0%
30.0%



ARTICLE VIII


MISCELLANEOUS PROVISIONS


Section 8.01
The Compensation Committee may elect to remove unusual, extraordinary or
non-recurring items from the calculation of Cumulative Net Income.


Section 8.02
Payments pursuant to the Performance Units shall be subject to recoupment by the
Company to the extent required by applicable laws and regulations.


Section 8.03
The Company shall not merge into or consolidate with another entity or sell
substantially all of its assets to another entity unless such other entity shall
become obligated to perform the terms and conditions hereof relating to any
amounts earned under Performance Units but not yet paid to the Participant.


 



--------------------------------------------------------------------------------




SCHEDULE A
2018 Plan
CUMULATIVE NET INCOME TARGETS
 


CUMULATIVE NET INCOME TARGETS
% OF UNITS EARNED
$166 Million
25%
$171 Million
50%
$177 Million
75%
$184 Million
100%
$190Million
120%
$197 Million
135%
$202 Million
150%

1


